DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “more specifically partially melted or sintered together with the other glass soot particles proximate thereto”, the phrase "more 
Claim 1 recites the limitation "the ribbon" on line 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 does not recite a ribbon.  Claim 4 recites wherein the composite sheet is a ribbon.
Claim 12 recites the limitation "the ribbon" on page 2, line 7.  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 does not recite a ribbon.  Claim 15 recites wherein the composite sheet is a ribbon.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hawtof et al. (US Patent Application No. 2008/0280057) in view of Mangan et al. (US Patent Application No. 2005/0226578).
Regarding claim 1, Hawtof et al. teach a composite sheet (page 1, paragraph [0001]) comprising a glass soot sheet comprising glass soot particles bonded with other glass soot particles proximate thereto (page 3, paragraph [0087]), wherein the glass soot particles are more specifically partially melted together with the other glass soot particles proximate thereto (page 3, paragraph [0087], page 8, paragraph [0126]) such that boundaries of at least some of the glass soot particles define voids in the soot sheet (page 3, paragraph [0087], page 4, paragraph [0089]), wherein the composite sheet comprises edge surfaces and two major surfaces, wherein the two major surface have surface areas larger than the edge surface such that the surface areas of the two major surfaces are each at least 5 times that of a third largest surface of the ribbon (page 8, paragraph [0125], page 9, paragraph [0135]).
Hawtof et al. fail to teach wherein filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the glass soot sheet into the interior of the glass soot sheet and the filler material extends substantially though the thickness of the glass soot sheet.  However, Mangan et al. teach a composite sheet comprising a glass soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids to thereby 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 2, Hawtof et al. teach wherein the glass soot particles comprise silica (page 2, paragraph [0048], page 5, paragraph [0107]).
Regarding claim 3, Hawtof et al. teach wherein the glass soot particles are doped (page 5, paragraph [0107]).
Regarding claim 4, Hawtof et al. teach wherein the composite sheet is a ribbon (page 6, paragraph [0114]).
Regarding claim 5, Hawtof et al. teach wherein the ribbon is in a roll (page 6, paragraphs [0114], page 8, paragraph [0125]).
Regarding claim 6, Hawtof et al. fail to teach wherein the filler material extends from one major surface to the other major surface.  However, Mangan et al. teach a composite sheet comprising a glass soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids, wherein the filler material comprises a polymeric material, wherein the filler material is in a solid state (page 2, paragraph [0026]), wherein the filler material extends from one major surface to the other major surface (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 7, Hawtof et al. teach the composite sheet having a density of from 0.50 to 1.5 g cm-3 which reads on Applicant’s claimed range of at least about 0.6 g/cc (page 6, paragraph [0113]).
Regarding claim 8, Hawtof et al. teach the composite sheet having a density of from 0.50 to 1.5 g cm-3 which reads on Applicant’s claimed range of at most about 1.3 g/cc (page 6, paragraph [0113]).
Regarding claim 9, Hawtof et al. fail to teach the composite sheet having at least about 50 wt% of the filler material.  However, Mangan et al. teach a composite sheet comprising a glass soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids, wherein the filler material comprises a polymeric material, wherein the filler material is in a solid state (page 2, paragraph [0026]).
Mangan et al. do not disclose wherein the composite sheet has at least about 50 wt% of the filler material.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of filler material in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 10, Hawtof et al. teach a composite sheet (page 1, paragraph [0001]) comprising a glass soot sheet comprising glass soot particles bonded with other glass soot particles proximate thereto (page 3, paragraph [0087]), wherein the glass soot particles are partially melted together with the other glass soot particles proximate thereto (page 3, paragraph [0087], page 8, paragraph [0126]) wherein the boundaries of at least some of the glass soot particles define voids in the soot sheet (page 3, paragraph [0087], page 4, paragraph [0089]).
Hawtof et al. fail to teach wherein filler material fills at least some of the voids, wherein the filler material comprises a polymeric material, wherein the filler material is at a temperature of at least 100 °C and is in a liquid state, wherein the voids of the glass soot sheet are sized and positions such that the voids drawn in the filler material in the liquid state.  However, Mangan et al. teach a composite sheet comprising a glass soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids, wherein the filler material comprises a polymeric material, wherein the filler material is at a temperature of at least 100 °C and is in a liquid state (page 2, paragraph [0026]), wherein the voids of the glass soot sheet are sized and positioned such that the voids draw in the filler material in the liquid state in the liquid state (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 11, Hawtof et al. fail to teach wherein the ratio of the sintering temperature in degrees Celsius of the glass soot particles to the melting point of the filler material is at least about 5, and wherein the ratio of the sintering temperature in degrees Celsius of the glass soot particles to the melting point of the filler material is at most about 50.  However, Mangan et al. teach a composite sheet comprising a glass soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids, wherein the filler material comprises a polymeric material, wherein the filler material is at a temperature of at least 100 °C and is in a liquid state (page 2, paragraph [0026]), wherein the voids of the glass soot sheet are sized and positioned such that the voids draw in the filler material in the liquid state in the liquid state (page 2, paragraph [0026]), wherein the ratio of the sintering temperature in degrees Celsius of the glass soot particles to the melting point of the filler material is at least about 5 (page 2, paragraph [0026]) and wherein the ratio of the sintering temperature in degrees Celsius of the glass soot particles to the melting point of the filler material is at most about 50 (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 12, Hawtof et al. teach a composite sheet (page 1, paragraph [0001]) comprising a soot sheet comprising soot particles bonded with other soot particles proximate thereto (page 3, paragraph [0087]), wherein the soot particles are partially melted together with the other soot particles proximate thereto (page 3, paragraph [0087], page 8, paragraph [0126]) such that boundaries of at least some of the soot particles define voids in the soot sheet (page 3, paragraph [0087], page 4, paragraph [0089]), wherein the composite sheet comprises edge surfaces and two major surfaces, wherein the two major surface have surface areas larger than the edge surface such that the surface areas of the two major surfaces are each at least 5 times that of a third largest surface of the ribbon (page 8, paragraph [0125], page 9, paragraph [0135]).
Hawtof et al. fail to teach wherein filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the soot sheet into the interior of the soot sheet and the filler material extents substantially though the thickness of the soot sheet.  However, Mangan et al. teach a composite sheet comprising a soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the soot sheet into the interior of the soot sheet and the filler material extents substantially though the thickness of the soot sheet (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
Regarding claim 13, Hawtof et al. teach wherein the soot particles comprise silica (page 2, paragraph [0048], page 5, paragraph [0107]).
Regarding claim 14, Hawtof et al. teach wherein the soot particles are doped (page 5, paragraph [0107]).
Regarding claim 15, Hawtof et al. teach wherein the composite sheet is a ribbon (page 6, paragraph [0114]).
Regarding claim 16, Hawtof et al. teach wherein the ribbon is in a roll (page 6, paragraphs [0114], page 8, paragraph [0125]).
Regarding claim 17, Hawtof et al. fail to teach wherein the filler material extends from one major surface to the other major surface.  However, Mangan et al. teach a composite sheet comprising a soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the soot sheet into the interior of the soot sheet and the filler material extents substantially though the thickness of the soot sheet (page 2, paragraph [0026]), wherein the filler material extends from one major surface to the other major surface (page 2, paragraph [0026]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in 
Regarding claim 18, Hawtof et al. teach the composite sheet having a density of from 0.50 to 1.5 g cm-3 which reads on Applicant’s claimed range of at least about 0.6 g/cc (page 6, paragraph [0113]).
Regarding claim 19, Hawtof et al. teach the composite sheet having a density of from 0.50 to 1.5 g cm-3 which reads on Applicant’s claimed range of at most about 1.3 g/cc (page 6, paragraph [0113]).
Regarding claim 20, Hawtof et al. fail to teach the composite sheet having at least about 50 wt% of the filler material.  However, Mangan et al. teach a composite sheet comprising a soot sheet having voids (page 2, paragraph [0018], page 4, paragraph [0045]), and filler material filling at least some of the voids to thereby form the composite sheet, wherein the filler material comprises a polymeric material, wherein the filler material extends from the major surfaces of the soot sheet into the interior of the soot sheet and the filler material extents substantially though the thickness of the soot sheet (page 2, paragraph [0026]).
Mangan et al. do not disclose wherein the composite sheet has at least about 50 wt% of the filler material.  However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in amount involve only routine skill in the art, absence a showing of criticality.  MPEP 2144.05 II.  One would have been motivated to modify the amount of filler material in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the filler material of Mangan et al. in the voids of Hawtof et al. in order to not disrupt bandgap by reducing the bandwidth of operation (Mangan et al., page 2, paragraph [0016]).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/10/2021